      Case 2:19-cr-00787-ES Document 24 Filed 01/19/21 Page 1 of 13 PageID: 76




Not for Publication

                          UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW JERSEY


UNITED STATES OF AMERICA
                                                    Criminal No. 19-0787 (ES)
                        v.
                                                              OPINION
NASIR JOHNSON


MCNULTY, DISTRICT JUDGE

         Before the Court is defendant Nasir Johnson’s motion (DE 21) for a

reduction of sentence under the First Step Act, 18 U.S.C. § 3582(c)(1)(A). The

Government opposes the motion. (DE 23). 1 This matter has been reassigned

from Judge Salas to me for purposes of this motion. Having considered the

parties’ submissions, I decide this matter without oral argument. See Fed. R.

Crim. P. 43(b)(4); United States v. Styer, 573 F.3d 151, 154 (3d Cir. 2009). For

the following reasons, the motion is DENIED.

I.       BACKGROUND 2

         On October 30, 2019, Mr. Johnson pled guilty to knowingly possessing a

firearm, in violation of 18 U.S.C. § 922(g)(1). (DE 14–16). On February 3, 2020,



1 Pursuant to the District of New Jersey’s Standing Order 2020-08, the Court
informed the Office of the Federal Public Defender of the pending pro se motion. When
the Office of the Federal Public Defendant declined representation of Mr. Johnson, the
Court ordered the Government to respond to the motion. (DE 22).
2    Citations to documents in the record will be abbreviated as follows:
         Mot. = Mr. Johnson’s pro se letter motion, DE 21
         Opp. Br. = Government’s brief in opposition to the motion, DE 23
         Sentencing Tr. = Transcript of Mr. Johnson’s sentencing hearing
      Case 2:19-cr-00787-ES Document 24 Filed 01/19/21 Page 2 of 13 PageID: 77




Mr. Johnson was sentenced by the Honorable Esther Salas to 79 months of

imprisonment and three years of supervised release. (DE 19). Mr. Johnson is

serving his sentence at FCI Berlin. (Opp. Br. at 1). His projected release date is

April 22, 2026. (Id. at 11).

         Mr. Johnson now moves this Court for a reduction of sentence under 18

U.S.C. § 3582(c)(1)(A) 3 based on the COVID-19 pandemic. (See generally Mot.).

The Government opposes the Motion.

II.      LEGAL STANDARDS

         Once a term of imprisonment has been imposed, the Court may modify it

only under very limited circumstances. In re Morris, 345 F. App’x 796, 797–98

(3d Cir. 2009) (citing 18 U.S.C. § 3582(c)). As relevant here, 18 U.S.C. §

3582(c)(1) provides as follows:

               (A) court, upon motion of the Director of the Bureau of
               Prisons, or upon motion of the defendant after the
               defendant has fully exhausted all administrative rights
               to appeal a failure of the Bureau of Prisons to bring a
               motion on the defendant’s behalf or the lapse of 30
               days from the receipt of such a request by the warden
               of the defendant’s facility, whichever is earlier, may
               reduce the term of imprisonment (and may impose a
               term of probation or supervised release with or without
               conditions that does not exceed the unserved portion
               of the original term of imprisonment), after considering
               the factors set forth in section 3553(a) to the extent
               that they are applicable, if it finds that--
                     (i) extraordinary and compelling reasons warrant
                     such a reduction;

3      Mr. Johnson does not explicitly cite to the First Step Act in his motion, though
he mentions the CARES Act and COVID-19. Seeing no other legal basis for the relief
Mr. Johnson seeks, I construe his motion as one made pursuant to § 3582(c)(1)(A).
See also Section III.E, infra (CARES Act application under 18 U.S.C. § 3624(c) is
committed to discretion of BOP).


                                           2
   Case 2:19-cr-00787-ES Document 24 Filed 01/19/21 Page 3 of 13 PageID: 78




                   [. . .]
                   and that such a reduction is consistent with
                   applicable policy statements issued by the
                   Sentencing Commission . . . .

See also United States v. Pawlowski, 967 F.3d 327, 329–30 (3d Cir. 2020).

       The United States Sentencing Commission has promulgated a policy

statement that, in relevant part, allows a court to grant compassionate release

or a sentence reduction where: (i) extraordinary and compelling reasons

warrant a reduction in a defendant’s sentence; (ii) the defendant is not a

danger to the safety of others or to the community; and (iii) release from

custody complies with the section 3553(a) factors, to the extent applicable. U.S.

SENTENCING GUIDELINES MANUAL (“U.S.S.G.”) § 1B1.13 (U.S. SENTENCING COMM’N

2018).

III.   ANALYSIS

       A.    Exhaustion

       Before proceeding to the merits of a motion for a reduction in sentence, a

defendant must meet § 3582(c)(1)(A)’s exhaustion requirement, which requires

either that 30 days have passed since the receipt of a compassionate release

request by a warden, or that the defendant has exhausted all administrative

remedies. United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020).

       The Government does not dispute that the exhaustion requirement is

met here: Mr. Johnson submitted a request for compassionate release to the

warden at FCI Berlin on or around October 22, 2020, and the request was

denied on November 5, 2020. (Opp. Br. at 6 n.2; DE 23-1, Exhibit B). Thus,




                                        3
   Case 2:19-cr-00787-ES Document 24 Filed 01/19/21 Page 4 of 13 PageID: 79




more than 30 days have passed since the Warden received Mr. Johnson’s

request, and the Court may address the merits of the motion.

      B.    Extraordinary and Compelling Reasons for Reduction

      Congress directed the Sentencing Commission to define the

“extraordinary and compelling reasons” standard. United States v. Alexander,

No. 19-0032, 2020 WL 2507778, at *3 (D.N.J. May 15, 2020). The Sentencing

Commission issued a policy statement in which an application note lists three

specific circumstances that qualify as extraordinary and compelling; generally

speaking, the enumerated circumstances include: (i) a terminal illness or a

serious medical condition that substantially diminishes the ability of the

defendant to provide self-care within the environment of a correctional facility

and from which he or she is not expected to recover; (ii) the defendant is at

least 65 years old, is experiencing a serious deterioration in physical or mental

health because of the aging process, and has served at least 10 years or 75

percent of his or her term of imprisonment, whichever is less; or (iii) certain

family circumstances exist where the defendant would be the only available

caregiver for his or her minor child, spouse, or registered partner. U.S.S.G. §

1B1.13, Application Note 1(A)–(C). In addition, the Sentencing Commission

included a catchall provision, which provides that “other reasons” may be

sufficient if “[a]s determined by the Director of the [BOP], there exists in the

defendant’s case an extraordinary and compelling reason other than, or in

combination with, the reasons described in [the enumerated] subdivisions.” Id.,

Application Note 1(D).



                                         4
   Case 2:19-cr-00787-ES Document 24 Filed 01/19/21 Page 5 of 13 PageID: 80




      Based on the subsequent passage of the First Step Act and the unique

circumstances of the COVID-19 pandemic, I do not treat the examples in the

policy statement as exclusive, and I consider all relevant circumstances. 4 As I

have stated in prior opinions, in the current climate, “[t]he ‘extraordinary and

compelling reasons’ inquiry logically has two components: (a) identification of a

medical condition that renders the defendant particularly vulnerable to serious

consequences if infected with COVID-19; and (b) the likelihood of COVID-19

infection, with particular reference to conditions in the institution in which the

defendant is incarcerated.” United States v. Moore, No. 19-101, 2020 WL

4282747, at *3 (D.N.J. July 27, 2020).

      Applying these standards here, Mr. Johnson has not met his burden of

demonstrating that extraordinary and compelling circumstances exist to

warrant a potential reduction in sentence. As for medical conditions, Mr.

Johnson indicates that he suffers from certain mental health issues, and


4      I look to the Guidelines, application notes, and commentary for guidance. I will
assume, however, that they do not limit what a court, within its discretion, may find
“extraordinary and compelling.” I therefore do not weigh in on the vexed question of
the significance of the Sentencing Commission’s failure, as of yet, to amend the
Guidelines to conform to the First Step Act. (The Commission has a number of long-
standing vacancies, and lacks a quorum. https://www.ussc.gov/about/who-we-
are/organization.)
       There appears to be a growing consensus that section 1B1.13 does not limit the
court’s discretion in considering compassionate release under the First Step Act. See
United States v. Brooker, 976 F.3d 228 (2nd Cir. 2020); United States v. McCoy, 981
F.3d 271, 281 (4th Cir. 2020) (“When a defendant exercises his new right to move for
compassionate release on his own behalf, in other words, § 1B1.13 does not apply.”);
United States v. Jones, 980 F.3d 1098, 1109 (6th Cir. 2020) (holding that “the passage
of the First Step Act rendered § 1B1.13 ‘inapplicable’ to cases where an imprisoned
person files a motion for compassionate release”); United States v. Gunn, 980 F.3d
1178, 1180 (7th Cir. 2020) (“Section 1B1.13 addresses motions and determinations of
the Director, not motions by prisoners.”).


                                           5
    Case 2:19-cr-00787-ES Document 24 Filed 01/19/21 Page 6 of 13 PageID: 81




explains that the lockdowns and restrictions caused by COVID-19 are

hazardous to his mental health. (Mot. at 1). However, Mr. Johnson’s mental

health issues are not the type of serious medical conditions that have served as

a basis for finding extraordinary and compelling reasons for a potential

sentence reduction. 5

       Courts around the country have referred to certain lists published by the

Centers for Disease Control (CDC) as guideposts for evaluating the severity of

medical conditions in the context of COVID-19 - based requests for

compassionate release. See e.g., United States v. Dent, No. 18-20483, 2020 WL

4783921, at *3 (E.D. Mich. Aug. 17, 2020) (relying on the CDC’s classifications

to conclude that defendant’s cited medical condition was insufficient to meet

the extraordinary and compelling standard); United States v. Henries, No. 00-

0788, 2020 WL 4727090, at *2 (D.N.J. Aug. 14, 2020) (same); United States v.

Henry, No. 04-0004, 2020 WL 4748537, at *5 (D. Md. Aug. 17, 2020) (“This

Court’s analysis of an individual’s virus-related concerns is heavily guided by

the CDC’s published risk factors for incurring a severe, life-threatening case

of COVID-19.”). These lists identify groups of individuals who “are at increased

risk of severe illness” from COVID-19 and other groups who “might be at an

increased risk of increased illness from COVID-19. 6 I, too, use these lists as a


5 The Government submitted Mr. Johnson’s medical records (Exhibit A) to the Court
in camera but did not file the same on the public docket. Because the privacy
implications are obvious, I will order this exhibit to be filed under seal.
6 See People With Certain Medical Conditions, CDC,
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-
medical-conditions.html. (last visited January 18, 2021).


                                         6
    Case 2:19-cr-00787-ES Document 24 Filed 01/19/21 Page 7 of 13 PageID: 82




guide, though they do not, standing alone, have the force of law.

       Mr. Johnson’s mental health issues are not present on either list; that is

to say that per the CDC, Mr. Johnson’s cited health issues do not certainly, or

even maybe, put him at an increased risk of severe illness if he were to contract

COVID-19. The lack of such an underlying medical condition counsels against

granting Mr. Johnson’s motion. See e.g., United States v. Adams, No. 00-

00697, 2020 WL 6063055, at *7 (D.N.J. Oct. 14, 2020) (“Defendant’s COVID-19

argument is not availing because he has presented no evidence of an

underlying medical condition, and a generalized concern about COVID-19 is

insufficient to justify compassionate release.”).

       The current conditions at FCI Berlin only bolster this conclusion. The

potential for widespread transmission of COVID-19 in the prison setting is

readily apparent, given the nature of the environment and the impracticability

of enforcing social distancing guidelines. However, the BOP has implemented

safety procedures to reduce the risk of transmission. 7 These include limits on

visitation, limited social distancing (facilities permitting), intake and

quarantining procedures, testing, limits on movement of prisoners, screening of

staff and visitors, and so on. (Opp. Br. at 8–10).

       These efforts appear to be working at FCI Berlin. FCI Berlin is a medium

security correctional institute with an adjacent minimum security satellite




7  See BOP Modified Operations, FEDERAL BUREAU OF PRISONS,
https://www.bop.gov/coronavirus/covid19_status.jsp (November 25, 2020 update)
(last visited January 18, 2021).


                                          7
     Case 2:19-cr-00787-ES Document 24 Filed 01/19/21 Page 8 of 13 PageID: 83




camp. Collectively, the facilities house 621 inmates. 8 As of this writing, the

BOP reports that, at FCI Berlin, there are currently zero positive-tested inmates

and three positive-tested staff members, and that nine inmates and three staff

members have recovered from the virus. 9 Thankfully, there have been no

inmate or staff deaths at FCI Berlin attributed to the virus. 10

        Based on the foregoing data from FCI Berlin, and without a serious

underlying medical condition, Mr. Johnson’s motion is largely based on

generalities about infection rates in prison facilities and the possibility that

COVID-19 may spread to a particular prison. But these reasons alone “cannot

independently justify compassionate release, especially considering BOP’s

statutory role, and its extensive and professional efforts to curtail the virus’s

spread.” See Raia, 954 F.3d at 597. Therefore, Mr. Johnson has not set forth

the requisite extraordinary and compelling reasons to justify a sentence

reduction and his motion must be denied for this reason alone. See United



8 See FCI Berlin, FEDERAL BUREAU OF PRISONS,
https://www.bop.gov/locations/institutions/ber/ (last visited January 18, 2021).
9 See COVID-19 Cases, FEDERAL BUREAU OF PRISONS,
https://www.bop.gov/coronavirus/. (last visited January 18, 2021).
10      Mr. Johnson notes that he contracted COVID-19 in July while housed in Essex
County Jail and that he stayed on bed rest suffering from unbearable pain. (Mot. at 1).
The Government seems to dispute the truth of this assertion. (Opp. Br. at 3). Arguably,
if true, this fact would actually weigh against granting Mr. Johnson’s motion; although
the likelihood and possibility of reinfection is not thoroughly understood, the CDC
reports that “cases of reinfection with COVID-19 have been reported but remain rare.”
Reinfection with COVID-19, CDC, https://www.cdc.gov/coronavirus/2019-ncov/your-
health/reinfection.html. (last updated October 27, 2020) (last visited January 18, 2021).
At most, this factor is neutral because Mr. Johnson does not cite to any underlying
medical issues that would place him at a severe risk of illness if he were to become
reinfected with the virus and because he is now housed at a new facility which seems
to be effectively curtailing the virus.


                                           8
     Case 2:19-cr-00787-ES Document 24 Filed 01/19/21 Page 9 of 13 PageID: 84




States v. Munoz, No. 15-00324, 2020 WL 7074351, at *3 (D.N.J. Dec. 3, 2020)

(denying motion for compassionate release based on the defendant’s failure to

demonstrate an extraordinary and compelling reason for a sentence reduction).

However, even if Mr. Johnson could demonstrate the requisite extraordinary

and compelling circumstances, I would deny the motion based on the section

3553(a) factors and dangerousness.

        C.     Section 3553(a) Factors

        In addition to any finding of extraordinary and compelling

circumstances, I must consider the foregoing in the context of the familiar

sentencing factors of 18 U.S.C. § 3553(a), “to the extent that they are

applicable.” 18 U.S.C. § 3582(c)(1)(A). 11 United States v. Brown, Nos. 07-0890,

07-0019, 2020 WL 2466081, at *4 (D.N.J. May 13, 2020).



11   (a) Factors to be Considered in Imposing a Sentence. — The court shall impose
     a sentence sufficient, but not greater than necessary, to comply with the purposes
     set forth in paragraph (2) of this subsection. The court, in determining the
     particular sentence to be imposed, shall consider—
     (1) the nature and circumstances of the offense and the history and characteristics
     of the defendant;
     (2) the need for the sentence imposed—
        (A) to reflect the seriousness of the offense, to promote respect for the law, and
        to provide just punishment for the offense;
        (B) to afford adequate deterrence to criminal conduct;
        (C) to protect the public from further crimes of the defendant; and
        (D) to provide the defendant with needed educational or vocational training,
        medical care, or other correctional treatment in the most effective manner;
     (3) the kinds of sentences available;
     (4) the kinds of sentence and the sentencing range established for—
        (A) the applicable category of offense committed by the applicable category of
        defendant as set forth in the guidelines—


                                             9
  Case 2:19-cr-00787-ES Document 24 Filed 01/19/21 Page 10 of 13 PageID: 85




      On February 3, 2020, the Honorable Esther Salas sentenced Mr.

Johnson to 79 months’ imprisonment and three years of supervised release.

(DE 19). Mr. Johnson’s guidelines sentencing range was 70 to 87 months.

(Sentencing Tr. at 7:10–17). In fashioning Mr. Johnson’s sentence, the Court

considered, inter alia, the seriousness of the offense, the need to promote

respect for the law, the need for specific and general deterrence, the need to

protect the public, and the history and characteristics of the defendant. Based




        (i) issued by the Sentencing Commission pursuant to section 994(a)(1) of title
        28, United States Code, subject to any amendments made to such guidelines
        by act of Congress (regardless of whether such amendments have yet to be
        incorporated by the Sentencing Commission into amendments issued
        under section 994(p) of title 28); and
        (ii) that, except as provided in section 3742(g), are in effect on the date the
        defendant is sentenced; or
      (B) in the case of a violation of probation or supervised release, the applicable
      guidelines or policy statements issued by the Sentencing Commission pursuant
      to section 994(a)(3) of title 28, United States Code, taking into account any
      amendments made to such guidelines or policy statements by act
      of Congress (regardless of whether such amendments have yet to be
      incorporated by the Sentencing Commission into amendments issued
      under section 994(p) of title 28);
   (5) any pertinent policy statement—
      (A) issued by the Sentencing Commission pursuant to section 994(a)(2) of title
      28, United States Code, subject to any amendments made to such policy
      statement by act of Congress (regardless of whether such amendments have yet
      to be incorporated by the Sentencing Commission into amendments issued
      under section 994(p) of title 28); and
      (B) that, except as provided in section 3742(g), is in effect on the date the
      defendant is sentenced.
   (6) the need to avoid unwarranted sentence disparities among defendants with
   similar records who have been found guilty of similar conduct; and
   (7) the need to provide restitution to any victims of the offense.
18 U.S.C. § 3553(a).


                                            10
  Case 2:19-cr-00787-ES Document 24 Filed 01/19/21 Page 11 of 13 PageID: 86




on those considerations, Judge Salas sentenced Mr. Johnson in the middle of

the guidelines range.

      In considering Mr. Johnson’s motion, I am guided by the findings made

by Judge Salas at sentencing, which still hold true today. As Judge Salas

found, the offense here was a serious one and involved certain “aggravating

circumstances.” The firearm that Mr. Johnson illegally possessed was loaded;

when he possessed it, he was intoxicated and operating a motor vehicle while

on Facetime. (Id. at 32:14–21). And he did so while on supervised release. (Id.

at 44:5–7). Moreover, Judge Salas spoke at length about Mr. Johnson’s

criminal history in connection with specific deterrence, the need to promote

respect for the law and to protect the public. As Judge Salas explained, Mr.

Johnson has a “significant criminal history,” and his guidelines range was

based on a criminal history category of V. (Id. at 33:18–21). He committed his

first crime as a juvenile and from then on “it was one after another,” with a

“steady increase in terms of the types of offenses [and] the severity of those

offenses.” (Id. at 32:22–33:5). Mr. Johnson has been in and out of jail, has been

the subject of certain rehabilitation efforts, and “none of that seems to have

worked or clicked in any way.” (Id. at 34:20–25). These facts, Judge Salas

found, suggest that specific deterrence is necessary and that there is a need to

protect the public from the defendant’s repeated criminal activity. I agree, and I

weigh heavily the factor of defendant’s recidivism. See Moore, 2020 WL

4282747, at *7 (denying motion for compassionate release, notwithstanding the

fact that defendant’s projected release date was less than four months away,



                                        11
  Case 2:19-cr-00787-ES Document 24 Filed 01/19/21 Page 12 of 13 PageID: 87




because of defendant’s recidivism); United States v. DeSciscio, No. 88-0239,

2020 WL 3893711, at *7 (D.N.J. July 10, 2020) (emphasizing the need to

protect the public “from even a possibility of recidivism” in denying a motion for

compassionate release).

      Considering all of the foregoing, releasing this defendant over five years

early on a 6½ year sentence would fail to reflect the balance of the § 3553(a)

factors––namely, the seriousness of the offense, the need to promote respect for

the law, general and specific deterrence, and the need to protect the public

from future crimes of the defendant. See Brown, 2020 WL 2466081, at *4

(concluding that the § 3553(a) factors weighed against granting defendant’s

motion for a reduced sentence); DeSciscio, 2020 WL 3893711, at *7.

      Accordingly, an analysis of the § 3553(a) factors, too, warrants denial of

the motion.

      D.      Dangerousness

      For overlapping reasons, the requisite dangerousness considerations also

warrant denying the motion. In connection with pretrial detention, 18 U.S.C. §

3142(g) requires that courts consider (i) the nature and circumstances of the

offense; (ii) the weight of the evidence against the person; (iii) the history and

characteristics of the person; and (iv) the nature and seriousness of the danger

to any person or the community that would be posed by the person’s release.

      Factor (ii) is mooted by the defendant’s conviction; factors (i) and (iii)

largely duplicate the § 3553(a) considerations discussed above. Factor (iv), the

nature of the danger, is not favorable to the defendant. Being a felon in



                                         12
  Case 2:19-cr-00787-ES Document 24 Filed 01/19/21 Page 13 of 13 PageID: 88




possession of a firearm is a serious offense, and considering the “aggravating

circumstances” here and given the defendant’s criminal record, the danger to

the community is apparent. See United States v. Pass, No. 10-0739, 2020 WL

2332001, at *3 (E.D. Pa. May 11, 2020).

      Having weighed all of the relevant factors, I will deny the defendant’s

motion for compassionate release under the First Step Act, 18 U.S.C. §

3582(c)(1)(A).

      E.     Home Confinement

      Finally, the Government interprets Mr. Johnson’s motion to include an

alternative request for the Court to allow him to serve the remainder of his

sentence under home confinement. (Opp. Br. at 13). However, the Court has no

authority to grant such relief. “[O]nly the Bureau of Prisons has the actual

authority to designate the place of incarceration.” United States v. Voda, 994

F.2d 149, 151–52 (5th Cir. 1993); see also Aigebkaen v. Warden, No. 20-5732,

2020 WL 6883438, at *4 (D.N.J. Nov. 24, 2020) (“Pre-release placement

decisions, such as transfers to home confinement, are committed to the BOP’s

sole discretion.”). Accordingly, to the extent Mr. Johnson may be requesting

this alternative relief, this request is also denied.

IV.   CONCLUSION

      For the foregoing reasons, the defendant’s motion is DENIED. An

appropriate Order accompanies this Opinion.

Dated: January 19, 2021
                                                        /s/ Kevin McNulty

                                                        Kevin McNulty, U.S.D.J.


                                          13
